DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCarthy (U.S. 2009/0107001). McCarthy discloses (Figure 30) a device (par. 0189) comprising a needle (210) configured for receiving cooling agent and for piercing a membrane.
As to the functional language and introductory statement of intended use of claim 1, these have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since McCarthy utilizes a needle for receiving cooling agent and piercing a membrane as claimed by the applicant, McCarthy’s needle 
Regarding claim 2, McCarthy discloses (par. 0155) injection of the cooling agent.
Regarding claim 3, McCarthy discloses (par. 0014) a cooling unit configured for chilling the cooling agent, the needle being configured for receiving the cooling agent from the cooling unit.
Regarding claim 4, McCarthy discloses (par. 0014) the needle and cooling agent are configured to cause cooling of the oropharyngeal tissue to a temperature between 5°C and -25°C for one to thirty minutes.
Regarding claim 5, McCarthy discloses (Figure 30) the needle is straight.
Regarding claim 6, McCarthy discloses (Figure 30) the needle is angled.
Regarding claim 7, McCarthy discloses (par. 0014) a reservoir holding the cooling agent.
Regarding claim 11, McCarthy discloses (Figure 30) the needle is angled.

Claims 1-2, 5 and 7-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Keogh et al (U.S. 7,507,235). Keogh discloses (col. 15, lines 23-39) a needle configured for receiving cooling agent and for piercing tissue.
As to the functional language and introductory statement of intended use of claim 1, these have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Keogh utilizes a needle for receiving cooling agent and piercing a membrane as claimed by the applicant, Keogh’s needle is therefore capable of being used in piercing oropharyngeal tissue to cause cooling of the oropharyngeal tissue for a time sufficient to cause cryolysis of adipose tissue within the oropharyngeal tissue to reduce a volume of the adipose tissue, and for treating obstructive sleep apnea. In addition nothing prevents Keogh’s needle from being used for piercing oropharyngeal tissue to cause cooling of the oropharyngeal tissue for a time sufficient to cause cryolysis of adipose tissue within the oropharyngeal tissue to reduce a volume of the adipose tissue, and for treating obstructive sleep apnea. Therefore, they are capable of being used in this manner.
Regarding claim 2, Keogh discloses (col. 15, lines 23-39) injection of the cooling agent.
Regarding claim 5, Keogh discloses (Figure 33) the needle is straight.
Regarding claim 7, Keogh discloses (col. 20, line 49-col. 21, line 2) a reservoir holding the cooling agent.
Regarding claim 8, Keogh discloses (col. 20, line 49-col. 21, line 2) a syringe.
Regarding claim 9, Keogh discloses (col. 21, line 65-col. 22, line 13) the cooling agent comprises water and glycerol.
Regarding claim 10, Keogh discloses (col. 21, line 65-col. 22, line 13) the cooling agent comprises water and glycerol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792